Name: Commission Regulation (EC) No 2507/94 of 17 October 1994 amending Regulation (EEC) No 3601/92 laying down detailed rules for the application of specific measures for table olives
 Type: Regulation
 Subject Matter: agricultural structures and production;  information and information processing;  plant product;  accounting;  EU finance;  trade policy
 Date Published: nan

 Avis juridique important|31994R2507Commission Regulation (EC) No 2507/94 of 17 October 1994 amending Regulation (EEC) No 3601/92 laying down detailed rules for the application of specific measures for table olives Official Journal L 267 , 18/10/1994 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 61 P. 0142 Swedish special edition: Chapter 3 Volume 61 P. 0142 COMMISSION REGULATION (EC) No 2507/94 of 17 October 1994 amending Regulation (EEC) No 3601/92 laying down detailed rules for the application of specific measures for table olivesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1332/92 of 18 May 1992 introducing specific measures for table olives (1), as amended by Commission Regulation (EEC) No 587/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 3601/92 of 14 December 1992 (3) lays down detailed rules for the application of specific measures for table olives; Whereas, with regard to the aid to set up working capital, there is no provision for the Member States to notify the Commission of the amounts granted; whereas this situation is likely to prevent the normal estimation of expenditure for the purpose and verification of such expenditure; whereas, as a consequence, provision should be made for the Member States to forward information on aid granted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 12 of Regulation (EEC) No 3601/92: '7. The competent authorities shall forward to the Commission copies of the duly completed forms in Annexes III and IV without delay and no later than 30 days after receipt thereof.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 145, 27. 5. 1992, p. 1. (2) OJ No L 61, 13. 3. 1993, p. 41. (3) OJ No L 366, 15. 12. 1992, p. 17.